DETAILED ACTION
This is in response to application filed on December 5th, 2019 in which claims 1-20 are presented for examination.  A preliminary amendment to the specification and drawings was submitted 5/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1--depicted in Figs. 1-4B, 6A-6D
Species 2--depicted in Figs. 5A-5C
Species 3--depicted in Fig. 7
Should applicant elect Species 1, Applicant is further required to elect one of the following subspecies:
Subspecies A-- Fig. 2B
Subspecies B-- Fig. 4B
Subspecies C-- disclosed in specification
The species are independent or distinct because:
Species 1 illustrates a brassiere
Species 2 illustrates underwear
Species 3 illustrates a shirt
Furthermore:
Subspecies A illustrates a brassiere without liner
Subspecies B illustrates a brassiere with liner non-sandwiching the concealer
Subspecies C illustrates a brassiere with liner sandwiching the concealer

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species/subspecies, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, as best understood, Claims 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species/subspecies as set forth above because at least the following reason(s) apply:  

(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species/subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species/subspecies, or groupings of patentably indistinct species/subspecies from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/subspecies unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/subspecies.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/subspecies which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with attorney David Sigmom on 1/5/22 and 2/28/22 a provisional election was made without traverse to prosecute the invention of Species 1 brassiere, Subspecies B Fig. 4B non-sandwiching liner, claims 1-20.  Affirmation of this election must be made by applicant in replying to this Office action.  
Drawings
The preliminary amendment filed 5/13/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce 
Reference label 18 in Figs. 1, 2A, and 4A should be removed as they were not previously disclosed
Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected further to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 24 Lines 19-20 “interior 90 of the t-shirt 90” as best understood should read “interior 90A of the t-shirt 90”; however, 90A is missing in the drawings
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The preliminary amendment filed 5/13/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Page 11 Line 19 “swimwear bra 10 can have clasps 18 at the end of the back band portions 17 to permit the swimwear bra 10 to be secured around the wearer’s body” is considered new matter; though the structure was previously illustrated, no disclosure as to the description, functionality, or purpose of the illustration; as such, it is considered new matter to then label the structure as “clasp 18” and include disclosure regarding the structure not previously disclosed 
Applicant is required to cancel the new matter in the reply to this Office Action.
The abstract of the disclosure is objected to because of the following:
Line 1 “Garment wit lightly portions” needs review whether it should read “Garments having lightly lined portions” for typographical correction
Line 7 “reproductive area” needs review whether it should read “reproductive areas”
Line 8 “added” should read “add”
Line 9 “reproductive region” needs review for consistency”
Overall, the term “reproductive area/region” in the abstract needs review in light of the objections below in the claims
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to
The use of the term Lycra on page 3 Line 4 and FRAMIS page 14 Line 6, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
At the outset, as indicated the claim objections below, the term “reproductive region(s)” or “reproductive area(s)” needs to be clarified in the specification as a breast area is not a reproductive area/region by the common meaning of the term in the art  
Page 3 Line 11 “not are comfortable” should read “are not comfortable”
Page 5 Line 8 “lines AA” needs review whether it should read “lines BB”
Page 8 Line 19 “wearers body” should read “wearer’s body”
Page 10 Lines 4-6 needs review as to whether it is a complete sentence
Page 10 Line 17 “extend” should read “extent”
Page 15 Line 1 “disc” should read “discs”
Page 15 Line 15 “drapability” should read “drapeability”
Page 16 Line 7 “facing outward” needs review whether it should read “facing inward” especially in light of Lines 3-5
Page 17 Lines 19, 23 “drapability” should read “drapeability”
Page 18 Line 20 “14B” should read “14A”
Page 19 Line 9 “extend” should read “extent”
Page 19 Lines 14-15 is a repeat of page 19 Lines 13-14; review is needed whether one of the instances should read 2.5 inches similarly to page 15 Lines 1-5
Page 20 Line 21 “drapability” should read “drapeability”
Page 22 Line 17 “drapability” should read “drapeability”
Page 24 Line 3 “adhesive layer 25 of adhesive tape 22” needs clarification; as best understood in Fig. 6C, 22 and 25 are separate
Page 24 Lines 19-20 “interior 90 of the t-shirt 90” as best understood should read “interior 90A of the t-shirt 90”
Page 25 Line 18 “employer” should read “employ”	
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 9 “disc concealer…at distance of at least about two and half (2 ½) inches from a closest structural seam” is not in the specification; page 13 Lines 6-7 recites “the disc concealer 20 can be a distance Dc of about two and half (2 ½) inches or less away from the nearest structural seam”; however, examiner notes that both instances, both the claim the specification, contain indefinite language
Claim Objections
Claim(s) 1, 3, 8-10, 16, 17, 19, 20 is/are objected to because of the following informalities: 
At the outset, examiner notes that the term “reproductive area” or “reproductive region” throughout the claims is objected to (Claims 1, 10, 16); especially as the elected embodiment is that of the brassiere, the nipple/areola area is not a reproductive area; this is further supported by page 3 Lines 10-11 “women prefer to cover their reproductive regions and [are not] comfortable with their breast”, thereby indicating breasts are not reproductive regions; however, page 10 Lines 8-12 “garments of sheer fabrics for women such as bras….the garment when worn covers at least one or more 
Claim 1 Line 7 “added” should read “add”
Claim 1 Line 8 “the reproductive region” is lacking proper antecedent basis; Claim 1 has only established “reproductive area” in Line 6; consistency is required
Claim 3 Line 2 “circular fabric disc” is recommended to read “circular fabric”
Claim 8 Lines 2-3 “a female wearer” does not have proper antecedent basis with “a wearer” established in Claim 1 Line 7
Claim 8 Line 3 after “wearer” should be a comma
Claim 8 Line 4 after “reside” it is recommended to add “in order” such that functionality is clear
Claim 9 Line 1 “secure” should read “secured”
Claim 9 “a closest structural seam” does not have proper antecedent basis with Claim 1 Line 3 “structural seams”; examiner suggests “a closest one of the structural seams”
Claim 16 Line 7 “a functional garment” does not have proper antecedent basis with “a garment” in Claim 16 Line 1.  Examiner recommends “the garment” in Claim 16 Line 7
Claim 16 Line 9 “a wearer” should read “the wearer” for proper antecedent basis with Claim 16 Line 1
Claim 17 Line 2 “fabric concealer” is inconsistent with the term “fabric disc concealer” also in the same claim; especially in light of the 112(b) issues surrounding the term 
Claim 19 Line 2 “fabric concealer” is inconsistent with the term “fabric disc concealer” also in the same claim; especially in light of the 112(b) issues surrounding the term “fabric” and “disc concealer,” examiner recommends clarifying whether the fabric is referring to material of the disc concealer or referring to the exterior layer
Claim 20 Line 2 “fabric concealer” is inconsistent with the term “fabric disc concealer” also in the same claim; especially in light of the 112(b) issues surrounding the term “fabric” and “disc concealer,” examiner recommends clarifying whether the fabric is referring to material of the disc concealer or referring to the exterior layer
should there be disagreement with any of the aforementioned, at least a 112(b) indefiniteness rejection may be warranted without constituting new matter
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3-6, 8, 9, 11-15 is/are rejected under U.S.C. 112(b).
Claim 3 recites the limitation "the fabric disc concealer" in 1.  There is insufficient antecedent basis for this limitation in the claim.  Only “disc concealer” has been established in Claim 1 Line 5, and not one of fabric.  As such, the term “fabric” is unclear and therefore renders the claim indefinite.  It is unclear whether this is meant to read “the disc concealer is fabric material” or whether “disc concealer of the thin, sheer exterior fabric”. 
2 or less” in Claim 4 Line 2 is unclear and therefore renders the claim indefinite, specifically for reciting “less than about 7 oz/yard2.”  At least specification page 15 Line 7 is verbatim and therefore does not provide clarity.  To give a measurement of " less than about 7 oz/yard2" is not intuitive, not common sense and can reasonably lead to different results. For example, it is not illogical to conclude that (in the instant application with the “7” value) "less than about" 7 yields a measurement of: 1) any value less than but not including 7 because of the phrase "less than" but without the phrase "or equal to", 2) any value less than or equal to 7 because of the phrase "less than" and the word "about" (or approximately), and 3) any value less than more or less than 7, including values just "greater than" 7 because a value greater than 7 gives import to the chosen word "about" (or approximately). (However, to give import to the word "about" (or approximately) can mean more or less than 7 in this example, but then that would seem to vitiate the import of the "less than" the example value of 7.)”  Examiner recommends claiming “about 7 oz/yard2” and amending the specification to read similarly, as “about 7 oz/yard2” was originally disclosed.
Similarly, the term “about 5.5 oz/yard2 or less” in Claim 5 Line 2 is unclear and therefore renders the claim indefinite.  At least specification page 15 Line 10 is verbatim and therefore does not provide clarity.  See explanation in Claim 4’s rejection for similar explanation.
Claim 8 recites the limitation "the fabric disc concealer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Similarly as aforementioned, only “disc concealer” has been established in Claim 1 Line 5, and not one of fabric.  As such, the term “fabric” is unclear and therefore renders the claim indefinite.  It is unclear whether this is meant to read “the disc concealer is fabric material” or whether “disc concealer of the thin, sheer exterior fabric”. 
Similarly, the term “at least about two and half (2 ½ inches)” in Claim 9 Line 2 is unclear and therefore renders the claim indefinite.  At the least, it is unclear where the range begins, as “about” is not defined, and therefore it is unclear what “at least” entails.  Especially as the recitation lacks 
Claim 11 is similarly rejected as Claim 4.
Claim 12 is similarly rejected as Claim 5.
The dependency of Claim 13 is unclear and therefore renders the claim indefinite.  It is unclear whether the dependency of Claim 13 on Claim 1 is a typographical error or is intentional . If typographical, it is unclear whether the Claim should depend on Claim 10, 11, or 12.
Claim 14 recites the limitation "the fabric disc" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Similarly as aforementioned, only “disc concealer” has been established in Claim 10 Line 7, and not one of fabric.  As such, the term “fabric” is unclear and therefore renders the claim indefinite.  It is unclear whether this is meant to read “the disc concealer is fabric material” or whether “disc concealer of the thin, sheer exterior fabric”.  Furthermore, Claim 10 only ever established a “disc concealer,” not a “disc”, let alone a “fabric disc.”
Claim 15 recites the limitation "the fabric disc concealer" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Similarly as aforementioned, only “disc concealer” has been established in Claim 10 Line 7, and not one of fabric.  As such, the term “fabric” is unclear and therefore renders the claim indefinite.  It is unclear whether this is meant to read “the disc concealer is fabric material” or whether “disc concealer of the thin, sheer exterior fabric”.  
Claim 15 recites the limitation “fabric disc” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Similarly as aforementioned, only “disc concealer” has been established in Claim 10 Line 7, and not one of fabric.  As such, the term “fabric” is unclear and therefore renders the claim indefinite.  It is unclear whether this is meant to read “the disc concealer is fabric material” or whether “disc concealer of the thin, sheer exterior fabric”.  Furthermore, Claim 10 only ever established a “disc concealer,” not a “disc”, let alone a “fabric disc.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 10 Lines 1-2 “garment that covers at least one or more reproductive regions of a female wearer”, to the best of the examiner’s understanding, is directed to a human organism and therefore is not patent eligible subject matter, specifically that it is positively claiming the reproductive regions.  Claims directed to or encompassing a human organism is excluded from eligibility before the Supreme Court.  See MPEP 2105.  Examiner suggests “A garment configured to cover at least one or more reproductive regions of a female wearer”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 3, 8, 14, 15 will all be interpreted “disc concealer has fabric”
Claim 13 is interpreted as depending on Claim 10
Claim 16, though broad, is interpreted as though “disc concealer has fabric”
Therefore, Claims 17, 19, 20, although as inconsistent terminology with the term “fabric concealer”, will still be interpreted as though the disc concealer has fabric
Objections are interpreted as previously indicated

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judson (USPN 6174217).
Regarding Claim 1, Judson teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 4; Col. 2 Line 59 "brassiere 14") comprising:
a thin, sheer exterior fabric that forms an exterior portion of the garment (Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-15 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim", wherein these materials are fabric)
and structural seams that hold the exterior fabric to other sections of the garment (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62"); and

Regarding Claim 8, Judson teaches all the claimed limitations as discussed above in Claim 1.
Judson further teaches wherein the thin, sheer exterior fabric forms an exterior bra front portion of the garment for receiving a breast of a female wearer (see rejection of Claim 1 above; Judson teaches the exterior fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of  forming a bra front for receiving breast),
and the fabric disc concealer is secured within the bra front portion at a position where the female wearer's breast is intended to reside to add an extra layer around the interior area of the bra front portion where a nipple of the breast is intended to reside (see rejection of Claim 1 above; as for fabric disc concealer-- Lines 62-63 "insert may be manufactured of any material, for example, velvet, silk, cotton, polyester, or the like", wherein it is known in the art that at least one of these materials is considered a fabric).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Judson (USPN 6174217).
Regarding Claim 16, Judson teaches a method for providing modesty coverage for a wearer within a garment (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); as such, for structure meeting the method, see Figs. 1, 2, 4; Col. 2 Line 59 "brassiere 14"), the method comprising:
providing a thin, sheer exterior fabric that forms an exterior portion of the garment (Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-15 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim", wherein it is known in the art that these materials are fabric);
securing the exterior fabric in the garment along structural seams to form a functional garment (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62");
securing the fabric disc concealer within the garment at a position where a reproductive region of a wearer is intended to reside proximate to the exterior fabric within the garment to add a thin extra layer to further conceal the reproductive region of the wearer (see Fig. 4; Col. 3 Lines 41-44 "insert 36…may be manufactured in a shape corresponding to a portion of pocket 34 such that the insert extends through the entire pocket and covers the entire breast area of cup 18").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judson (USPN 6174217), as applied to Claim(s) 1 and 8 above.
Regarding Claim 7, Judson teaches all the claimed limitations as discussed above in Claim 1.
Judson at least suggests wherein the disc concealer has a thickness that is the same or less than a thickness of the exterior fabric that forms the exterior portion of the garment (Col. 5 Lines 30-34 "insert 36 typically has a width of a single sheet of material, which is similar to the width of panels 30 and 32.  According, the insert has a width of 1/4 inch or less, and typically has a width, also called a thickness, of 1/8 inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Judson at least suggests a same thickness inasmuch as it teaches “similar” and the Figure appears to show approximately equal thickness.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Judson, if necessary, such that the thicknesses are the same, such as for aesthetic design choice, especially as Judson already suggests as such.

Claim(s) 1, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217).
Regarding Claim 1, Abbott teaches a garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; abstract "brassiere…to provide increased modesty"; [0011] "breast cup 50 of the brassiere 10"; [0012] "breast cup 50 may be formed of a cup assembly comprising a first or outer ply 60, a second or inner ply 70, and a modesty panel 80") comprising:
a thin exterior fabric that forms an exterior portion of the garment ([0022] first outer ply 60 is a liner.  This liner is generally understood to be a relatively thin, flexible fabric sheet...the liner may be...knit…polyester, nylon, rayon, polypropylene, cotton"; [0021] "although a relatively thin, lightweight construction is desired, additional material may be added between the first and second plies 60, 70", indicating that plies 60, 70 already thin and lightweight)
a disc concealer being secured to an interior portion of the garment where reproductive area of a wearer will reside upon the wearer wearing the garment to added a thin extra layer around the interior area of the garment where the reproductive region is intended to reside (see Figs. 2, 3; [0012] "modesty panel 80"; [0014] “modesty panel 80 may be…’sun burst’ shaped pattern.  A sun burst pattern may be thought of as a generally circular shape”; [0015] "modesty panel 80…adhered to a surface of the breast cup 50, such as the inner surface 73 of the inner ply 70"; [0020] "modesty panel 80 is positioned relative to the breast cup 50 to correspond with the apex of the breast cup 50"; Abbott teaches the secured panel 80 which meets the structural limitations in the claims and performs the functions as recited such as being capable of residing as recited, especially in light of [0020]).

Abbott does not explicitly teach that the exterior fabric is sheer,
and structural seams that hold the exterior fabric to other sections of the garment.


and structural seams that hold the exterior fabric to other sections of the garment (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s exterior to be sheer as taught by Judson as Judson shows it is known in the art for a thin exterior material for a fancy brassiere appealing to a user (Col. 1 Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott, if necessary, to have structural seams as taught by Judson in order to have a usable garment, as Judson shows it is known in the art to provide structural seams for two layers of a brassiere.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Abbott teaches the disc concealer secured without being connected at the structural seams at a position (inasmuch as Abbott shows the modesty panel 80 away from the edges of the brassiere where Judson shows the structural seams are located, the recitation is met).
Regarding Claim 7, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.


Nevertheless, Judson also at least suggests wherein the disc concealer has a thickness that is the same or less than a thickness of the exterior fabric that forms the exterior portion of the garment (Col. 5 Lines 30-34 "insert 36 typically has a width of a single sheet of material, which is similar to the width of panels 30 and 32.  According, the insert has a width of 1/4 inch or less, and typically has a width, also called a thickness, of 1/8 inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Judson at least suggests a same thickness inasmuch as it teaches “similar” and the Figure appears to show approximately equal thickness.  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott, if necessary, such that the thicknesses are the same, such as for aesthetic design choice, especially as Judson already suggests as such.
Regarding Claim 8, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.
Abbott further teaches wherein the thin, sheer exterior fabric forms an exterior bra front portion of the garment for receiving a breast of a female wearer (see rejection of Claim 1)
and the fabric disc concealer is secured within the bra front portion at a position where the female wearer's breast is intended to reside to add an extra layer around the interior area of the bra front portion where a nipple of the breast is intended to reside (see rejection of Claim 1; as for fabric--[0015] modesty panel 80 is a layer...of flock”; [0016] "flock may include nylon, rayon, polypropylene", wherein it is known in the art that flock is fabric).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) , 7, 8 above, further in view of Fortner (USPN 8113910).
Regarding Claim 2, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.
Abbott further teaches wherein the disc concealer is secured to the interior portion of the thin, sheer exterior fabric (see rejection of Claim 1 above).

Abbott does not explicitly teach wherein the adhering is with garment tape.

Fortner teaches wherein the adhering is with garment tape (see Fig. 1A, 3; Col. 3 Lines 31-33 “Depicted in Figs. 1, 3, and 5 are a pair of bra pad assemblies 10A and 10B each comprised of a bra pad 20A or 20B and a section of bonding fabric 22”; Col. 3 Lines 45-46 “bra pads 20A and 20B may be adhered to a garment through the sections of bonding fabric 22”; Col. 6 Lines 45-50 "user may…use double-sided tape to apply a garment pad to the garment by placing the double stick adhesive between the garment and the garment pad and applying pressure, thereby coupling the garment pad to the garment").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s adhering with the garment tape of Fortner as a simple substitution of one adhering structure/method for another, especially as Fortner shows it is known in the art to do so to apply two garment layers together, especially in a breast region.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 1, 7, 8 above, further in view of Weber-Unger (USPN 10334891).
Regarding Claim 3, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.
Abbott further teaches wherein the fabric disc concealer comprises circular fabric disc ([0014] "modesty panel 80 may be a layer of material …in a 'sun burst' shaped pattern.  A sun burst pattern may be thought of as a generally circular shape with a modified periphery"; [0015] modesty panel 80 is a layer...of flock”; [0016] "flock may include nylon, rayon, polypropylene", wherein it is known in the art that flock is fabric).

Abbott does not explicitly teach the concealer having a diameter of about 2 ½ inches.

Weber-Unger teaches wherein the concealer has a diameter of about 2 ½ inches (Col. 2 Lines 44-49, 54 "size of the …nipple, and in particular the size of the areola vary from woman to woman.  Accordingly, the element can assume different sizes and/or shapes in order to cover at least the wearer's…nipple and areola.  The element preferably has an area of at most 400 cm2...element is usually larger than 1 cm.2"; Col. 3 Line 10 "the elements can assume in principle any form").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
Abbott discloses the general conditions of the claimed invention except for the express disclosure of the diameter.  It would have been obvious to one having ordinary skill in the art before the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s concealer, if necessary, to be of the range recited, especially as it falls within the range disclosed by Weber-Unger, as it would have been well within the skill of one of ordinary skill in the art to determine by aesthetic design choice or intended audience how large the concealer should be in order to accommodate the user, especially as Weber-Unger teaches that sizes vary woman to woman.
	
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 1, 7, 8 above, further in view of Waitz (USPN 8277276).
Regarding Claim 4, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.
Abbott already teaches wherein the thin, sheer exterior fabric comprises a knitted fabric (see rejection of Claim 1; see Fig. 3; [0024] "both the first ply 60 and the second ply 70 may be constructed from single layer liner type fabric"; [0022] "first or outer ply 60 is a liner.  The liner is generally understood to be a relatively thin, flexible fabric sheet...The liner may be...knit...polyester, nylon, rayon, polypropylene, and cotton"; [0021] "although a relatively thin, lightweight construction is desired, additional material may be added between the first and second plies 60, 70", indicating that plies 60, 70 already thin and lightweight). 

2 or less.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the exterior fabric’s weight and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Abbott discloses the general conditions of the claimed invention except for the express disclosure of the weight.  Absent a showing of criticality with respect to the weight (see page 15 Lines 6-12 of the instant specification), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Nevertheless, Waitz teaches wherein the exterior fabric comprises a stretchable knitted fabric having a weight of about 7 oz/yard2 or less (see Fig. 3; Col. 2 Lines 45-47 "outer fabric layer 121 comprises a knitted blend of polymeric or polyamide yarns and elastomeric yarns, such as nylon and spandex", wherein spandex is stretchable; Col. 2 Lines 54-55 "lightweight outer fabric layer 121 having a weight of less than about 7.5 ounces per square yard").
As such, Abbott teaches all of the elements of the instant invention as discussed in detail above except providing the stretchable material.  Although Abbott does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Abbott by making its exterior fabric stretchable. Such modification 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s exterior fabric to be the weighted material of Waitz as a substitution of one material for another, especially as Waitz shows it is known in the art for an exterior brassiere fabric to be of this material and weight for an effective brassiere.
Regarding Claim 5, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.
Abbott further teaches wherein the disc concealer comprises a fabric (see rejection of Claim 1; as for fabric--[0015] modesty panel 80 is a layer...of flock”; [0016] "flock may include nylon, rayon, polypropylene", wherein it is known in the art that flock is fabric).

Abbott does not explicitly teach wherein the disc concealer comprises a stretchable knitted fabric having a weight of about 5.5 oz/yard2 or less.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the concealer’s weight and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 


Waitz teaches wherein the disc concealer (133) comprises a stretchable knitted fabric having a weight of about 5.5 oz/yard2 or less (see Fig. 3; Col. 3 Lines 14-15 "encapsulating the shaped foam 132 are first encapsulating fabric layers 133"; Col. 3 Lines 27-29 "encapsulating fabric layer 133 having a weight of less than about 3.5 ounces per square yard"; Col. Lines 21-24 "layers 133...a specific knitted blend...of…polyester…spandex").
As such, Abbott teaches all of the elements of the instant invention as discussed in detail above except providing the stretchable knitted material.  Although Abbott does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Abbott by making its concealer knittable stretchable. Such modification would be considered a mere choice of a commonly used material, in the brassiere art, to make a concealer knittable stretchable on the basis of its suitability for the intended use. In other words, the use of a stretchable exterior fabric would have been an "obvious to try" approach because the use of such a well-known material for a brassiere is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Waitz.

Regarding Claim 6, modified Abbott teaches all the claimed limitations as discussed above in Claim 5.
Waitz does not explicitly teach wherein the disc concealer comprises a nylon elastane knit fabric.
However, Waitz already taught the exterior fabric being a nylon elastane knit fabric (see rejection of Claim 4) and that the concealer is a polyester spandex knit fabric (see rejection of Claim 5; Col. Lines 21-24 "layers 133...a specific knitted blend...of…polyester…spandex").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waitz’s concealer to be a nylon elastane knit fabric as it is a substitution of one material for another, especially as Waitz already taught that such a material is known to be utilized in a brassiere, such as in its exterior.  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott such that the concealer is the same material as the exterior fabric for consistency and easier manufacturing.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 1, 7, 8 above, further in view of Weber-Unger (USPN 10334891) and Braverman (USPN 10238155).
Regarding Claim 9, modified Abbott teaches all the claimed limitations as discussed above in Claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
	
	Furthermore, Abbott discloses the general conditions of the claimed invention except for the express disclosure of the distance.  Absent a showing of criticality with respect to the distance (see page 13 Lines 6-21 of the instant specification), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance to be the range, if necessary, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
Nevertheless, Weber-Unger teaches it’s known in the art that the concealer is a particular size based on user (see rejection of Claim 3).

Furthermore, Braverman teaches that it’s known in the art that bra cups are a particular size based on user (see table in Col. 10).
Inasmuch as Weber-Unger and Braverman disclose values of the concealer size and the cup size,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Abbott’s concealer can fall within the range recited and/or modify Abbott’s concealer to be in a range as recited based on aesthetic design choice as it would have been within the .  

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217).
Regarding Claim 10, Abbott teaches a garment that covers at least one or more reproductive regions of a female wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1-3; abstract "brassiere…to provide increased modesty"; [0011] "breast cup 50 of the brassiere 10"; [0012] "breast cup 50 may be formed of a cup assembly comprising a first or outer ply 60, a second or inner ply 70, and a modesty panel 80"; Abbott teaches the brassiere which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering particular regions as recited), the garment comprising:
a thin exterior fabric (60) that forms an exterior portion of the garment ([0022] first outer ply 60 is a liner.  This liner is generally understood to be a relatively thin, flexible fabric sheet...the liner may be...knit…polyester, nylon, rayon, polypropylene, cotton"; [0021] "although a relatively thin, lightweight construction is desired, additional material may be added between the first and second plies 60, 70", indicating that plies 60, 70 already thin and lightweight);
a first liner (70) comprising a thin fabric ([0024] "both the first ply 60 and the second ply 70 may be constructed from single layer liner type fabric"; [0022] "first or outer ply 60 is a liner.  The liner is generally understood to be a relatively thin, flexible fabric sheet...The liner may be...knit...polyester, 
a disc concealer (80) being secured to the first liner at a position where a reproductive region of the female wearer is intended to reside within the garment to add an extra layer to further conceal the reproductive region of the female wearer (see Fig. 3; [0012] "modesty panel 80"; [0014] “modesty panel 80 may be…’sun burst’ shaped pattern.  A sun burst pattern may be thought of as a generally circular shape”; [0015] "modesty panel 80…adhered to a surface of the breast cup 50, such as the inner surface 73 of the inner ply 70"; [0020] "modesty panel 80 is positioned relative to the breast cup 50 to correspond with the apex of the breast cup 50"; Abbott teaches the secured panel 80 which meets the structural limitations in the claims and performs the functions as recited such as being capable of residing as recited, especially in light of [0020]).

Abbott does not explicitly teach that the exterior fabric is sheer,
the first liner is also sheer,
the first liner secured over an interior portion of the exterior fabric of the garment at structural seams of the garment holding the exterior fabric in the garment.

Judson teaches that the exterior fabric (30) is sheer (see Figs. 1, 2, 4; Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-15 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim", wherein it is known in the art that these materials are fabric),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s exterior to be sheer as taught by Judson as Judson shows it is known in the art for a thin exterior material for a fancy brassiere appealing to a user (Col. 1 Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott, if necessary, to have structural seams as taught by Judson in order to have a usable garment, as Judson shows it is known in the art to provide structural seams for two layers of a brassiere.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s first liner to also be sheer such as for easier manufacturing, especially as Abbott already teaches that the exterior fabric/liner can be the same material ([0024]) and Judson teaches the exterior fabric is already sheer.
Regarding Claim 13, modified Abbott teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 13 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 13.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 10 and 13 above, further in view of Waitz (USPN 8277276).
Regarding Claim 11, modified Abbott teaches all the claimed limitations as discussed above in Claim 10.
Abbott already teaches wherein the exterior fabric comprises a knitted fabric (see rejection of Claim 1, 4; (see rejection of Claim 1; see Fig. 3; [0024] "both the first ply 60 and the second ply 70 may be constructed from single layer liner type fabric"; [0022] "first or outer ply 60 is a liner.  The liner is generally understood to be a relatively thin, flexible fabric sheet...The liner may be...knit...polyester, nylon, rayon, polypropylene, and cotton"; [0021] "although a relatively thin, lightweight construction is desired, additional material may be added between the first and second plies 60, 70", indicating that plies 60, 70 already thin and lightweight). 

Abbott does not explicitly teach wherein the exterior fabric comprises a stretchable knitted fabric having a weight of about 7 oz/yard2 or less.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the exterior fabric’s weight and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Abbott discloses the general conditions of the claimed invention except for the express disclosure of the weight.  Absent a showing of criticality with respect to the weight (see page 15 Lines 6-12 of the instant specification), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of 
	
Nevertheless, Waitz teaches wherein the exterior fabric comprises a stretchable knitted fabric having a weight of about 7 oz/yard2 or less (see Fig. 3; Col. 2 Lines 45-47 "outer fabric layer 121 comprises a knitted blend of polymeric or polyamide yarns and elastomeric yarns, such as nylon and spandex", wherein spandex is stretchable; Col. 2 Lines 54-55 "lightweight outer fabric layer 121 having a weight of less than about 7.5 ounces per square yard").
As such, Abbott teaches all of the elements of the instant invention as discussed in detail above except providing the stretchable material.  Although Abbott does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Abbott by making its exterior fabric stretchable. Such modification would be considered a mere choice of a commonly used material, in the brassiere art, to make an exterior fabric stretchable on the basis of its suitability for the intended use. In other words, the use of a stretchable exterior fabric would have been an "obvious to try" approach because the use of such a well-known material for a brassiere is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Waitz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s exterior fabric to be the weighted material of Waitz as a substitution of one material for another, especially as Waitz shows it is known in the art for an exterior brassiere fabric to be of this material and weight for an effective brassiere.
Regarding Claim 12, modified Abbott teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 12 is the same as the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the body of Claim 12.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 10 and 13 above, further in view of Fortner (USPN 8113910) and Webster (US Publication 2020/0022423). (Examiner notes that references to Webster will be taken from its provisional 62/676,351, included in the PTO-892 as NPL).
Regarding Claim 14, modified Abbott teaches all the claimed limitations as discussed above in Claim 10.
Abbott further teaches wherein the fabric disc concealer is secured to the interior portion of the first liner (see Fig. 3; [0012] "modesty panel 80"; [0015] "modesty panel 80…adhered to a surface of the breast cup 50, such as the inner surface 73 of the inner ply 70"; [0020] "modesty panel 80 is positioned relative to the breast cup 50 to correspond with the apex of the breast cup 50"; [0018] "a liquid or semi-liquid material may be used to adhere the flocked material to a surface of the breast cup 50…the material may be a curable material"; [0019] "the material may be applied…using…pad printing, screen printing, pouring, extrusion, spraying, and the like"; as for fabric--[0015] modesty panel 80 is a layer...of flock”; [0016] "flock may include nylon, rayon, polypropylene", wherein it is known in the art that flock is fabric).

Abbott does not teach that the securement is with garment tape around an edge of the concealer.

Fortner teaches securing with garment tape (see Fig. 1A, 3; Col. 3 Lines 31-33 “Depicted in Figs. 1, 3, and 5 are a pair of bra pad assemblies 10A and 10B each comprised of a bra pad 20A or 20B and a section of bonding fabric 22”; Col. 3 Lines 45-46 “bra pads 20A and 20B may be adhered to a garment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s adhering with the garment tape of Fortner as a simple substitution of one adhering structure/method for another, especially as Fortner shows it is known in the art to do so to apply two garment layers together, especially in a breast region.

Webster teaches securing around an edge of the concealer ([see Figs. 3, 5; 0028] "modesty element 28 can be secured to both the outer and inner flexible layers 24 and 32, for instance with stitching sewn through the outer and inner flexible layers 24 and 32 and the modesty element 28"; [0026] "modesty element 28 can be secured between the outer and inner flexible layers 24 and 32 such that the annular gap 30 is formed around the modesty element 28 and between the modesty element 28 and the outer perimeters 26 and 34 of the outer and inner flexible layers 24 and 32 respectively"; as such, it is around the edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s securement provided by Fortner, if necessary, to be around the edge especially as Webster teaches that such a securement is known in the art for effective securement in order to achieve the same purpose of concealing a particular area.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 10 and 13 above, further in view of Webster (US Publication 2020/0022423). (Examiner notes that references to Webster will be taken from its provisional 62/676,351, included in the PTO-892 as NPL).
Regarding Claim 15, modified Abbott teaches all the claimed limitations as discussed above in Claim 10.
Abbott further teaches wherein the fabric disc concealer is secured to the interior portion of the first liner (see Fig. 3; [0012] "modesty panel 80"; [0015] "modesty panel 80…adhered to a surface of the breast cup 50, such as the inner surface 73 of the inner ply 70"; [0020] "modesty panel 80 is positioned relative to the breast cup 50 to correspond with the apex of the breast cup 50"; [0018] "a liquid or semi-liquid material may be used to adhere the flocked material to a surface of the breast cup 50…the material may be a curable material"; [0019] "the material may be applied…using…pad printing, screen printing, pouring, extrusion, spraying, and the like"; as for fabric--[0015] modesty panel 80 is a layer...of flock”; [0016] "flock may include nylon, rayon, polypropylene", wherein it is known in the art that flock is fabric).

Abbott does not teach secured with stitching around an edge of the concealer.

Webster teaches secured with stitching around an edge of the concealer ([see Figs. 3, 5; 0028] "modesty element 28 can be secured to both the outer and inner flexible layers 24 and 32, for instance with stitching sewn through the outer and inner flexible layers 24 and 32 and the modesty element 28"; [0026] "modesty element 28 can be secured between the outer and inner flexible layers 24 and 32 such that the annular gap 30 is formed around the modesty element 28 and between the modesty element 28 and the outer perimeters 26 and 34 of the outer and inner flexible layers 24 and 32 respectively"; as such, it is around the edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s securement with that of Webster as one simple substitution of securement structure/method for another, especially as Webster shows that such a securement is .

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217).
Regarding Claim 16, Abbott teaches a method for providing modesty coverage for a wearer within a garment (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, see the following for structure indicating method--see Figs. 1-3; abstract "brassiere…to provide increased modesty"; [0011] "breast cup 50 of the brassiere 10"; [0012] "breast cup 50 may be formed of a cup assembly comprising a first or outer ply 60, a second or inner ply 70, and a modesty panel 80"; Abbott teaches the brassiere which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering particular regions as recited), the method comprising:
providing a thin exterior fabric (60) that forms an exterior portion of the garment (see Fig. 3; [0024] "both the first ply 60 and the second ply 70 may be constructed from single layer liner type fabric"; [0022] "first or outer ply 60 is a liner.  The liner is generally understood to be a relatively thin, flexible fabric sheet...The liner may be...knit...polyester, nylon, rayon, polypropylene, and cotton"; [0021] "although a relatively thin, lightweight construction is desired, additional material may be added between the first and second plies 60, 70", indicating that plies 60, 70 already thin and lightweight);

securing the fabric disc concealer within the garment at a position where a reproductive region of a wearer is intended to reside proximate to the exterior fabric within the garment to add a thin extra layer to further conceal the reproductive region of the wearer ([0015] "modesty panel 80…adhered to a surface of the breast cup 50, such as the inner surface 73 of the inner ply 70"; [0020] "modesty panel 80 is positioned relative to the breast cup 50 to correspond with the apex of the breast cup 50").

Abbott does not explicitly teach that the exterior fabric is sheer,
securing the exterior fabric in the garment along structural seams to form a functional garment.

Judson teaches the exterior fabric is sheer (see Figs. 1, 2, 4; Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-15 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim", wherein it is known in the art that these materials are fabric),
securing the exterior fabric in the garment along structural seams to form a functional garment (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott, if necessary, to have structural seams as taught by Judson in order to have a usable garment, as Judson shows it is known in the art to provide structural seams for two layers of a brassiere.
Regarding Claim 17, modified Abbott teaches all the claimed limitations as discussed above in Claim 16.
Abbott further teaches wherein the step of securing the fabric disc concealer comprises securing the fabric concealer to the exterior fabric using adhesive material ([0018] "a liquid or semi-liquid material may be used to adhere the flocked material to a surface of the breast cup 50…the material may be a curable material"; [0019] "the material may be applied…using…pad printing, screen printing, pouring, extrusion, spraying, and the like").
Regarding Claim 18, modified Abbott teaches all the claimed limitations as discussed above in Claim 16.
Abbott further teaches providing a first liner (70) comprising a thin fabric ([0024] "both the first ply 60 and the second ply 70 may be constructed from single layer liner type fabric"; [0022] "first or outer ply 60 is a liner.  The liner is generally understood to be a relatively thin, flexible fabric sheet...The liner may be...knit...polyester, nylon, rayon, polypropylene, and cotton"; [0021] "although a relatively thin, lightweight construction is desired, additional material may be added between the first and second plies 60, 70", indicating that plies 60, 70 already thin and lightweight).
Modified Abbott further teaches and securing the first liner over an interior portion of the exterior fabric of the garment at the structural seams of the garment holding the exterior fabric in the 

Abbott does not explicitly teach the first liner is also sheer.

However, Abbott already taught that the first/second ply (exterior fabric/liner) can be the same material ([0024]).  
Furthermore, Judson already taught that the exterior fabric is sheer.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s first liner to also be sheer such as for easier manufacturing, especially as Abbott already teaches that the exterior fabric/liner can be the same material ([0024]) and Judson teaches the exterior fabric is already sheer.
 Regarding Claim 19, modified Abbott teaches all the claimed limitations as discussed above in Claim 18.
The body of Claim 19 is the same as the body of Claim 17.  As such, see the aforementioned rejection of the body of Claim 17 for the rejection of the body of Claim 19.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US Publication 2015/0024658), herein Abbott, in view of Judson (USPN 6174217), as applied to Claim(s) 16-19 above, further in view of Webster (US Publication 2020/0022423). (Examiner notes that references to Webster will be taken from its provisional 62/676,351, included in the PTO-892 as NPL).
Regarding Claim 20, modified Abbott teaches all the claimed limitations as discussed above in Claim 18.

Abbott does not explicitly teach wherein the step of securing the fabric disc concealer comprises stitching the fabric concealer to the first liner.

Webster teaches wherein the step of securing the fabric disc concealer comprises stitching the fabric concealer to the first liner (see Figs. 2,3,5; [0028] "modesty element 28 can be secured to both the outer and inner flexible layers 24 and 32, for instance with stitching sewn through the outer and inner flexible layers 24 and 32 and the modesty element 28").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abbott’s securement with that of Webster as one simple substitution of securement structure/method for another, especially as Webster shows that such a securement is known in the art for effective securement in order to achieve the same purpose of concealing a particular area.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A garment comprising…exterior fabric that forms an exterior portion of the  which are the same and obvious elements recited in claim 1 of ‘111.  
The remaining elements of Claim 1 can be found in Judson as outlined above.
Claims 7, 8 is obvious in view of Judson.

Claims 2 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Fortner.
Claim 2 is obvious in view of Fortner.

Claims 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Weber-Unger.
Claim 3 includes the disc concealer being circular which is the same as Claim 1 of ‘111.
Remaining elements of Claim 3 is obvious in view of Weber-Unger.

Claims 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Waitz.
Claims 4-6 is obvious in view of Waitz.

Claims 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Weber-Unger and Braverman.
Claim 9 is obvious in view of Weber-Unger and Braverman.

Claims 10 and 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 10 of the current application includes “A garment…comprising…exterior fabric that forms an exterior portion of the garment…and a disc concealer being secured…at a position where a reproductive region of a wearer is intended to reside within the garment to added an extra layer to further conceal the reproductive region of the female wearer” which are the same and obvious elements recited in claim 1 of ‘111.  
The remaining elements of Claim 10 can be found in Abbott and Judson as outlined above, wherein it’s obvious to add a liner as a known structure in a concealer brassiere such as for additional support ([0023] Abbott).
Claim 13 is obvious in view of Judson.

Claims 11 and 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Waitz.
Claim 11, 12 is obvious in view of Waitz.

Claims 14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Fortner and Webster.
Claim 14 is obvious in view of Fortner and Webster.

Claims 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Webster.
Claim 15 is obvious in view of Webster.

Claims 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 16 of the current application includes “A method for providing modesty coverage for a wearer with a garment, the method comprising …exterior fabric that forms an exterior portion of the garment…providing a…disc concealer…at a position where a reproductive region of a wearer is intended to reside proximate to the exterior fabric within the garment to add a thin extra layer to further conceal the reproductive region of the female wearer” which are obvious elements over those recited in claim 1 of ‘111.  
The remaining elements of Claim 16 can be found in Judson as outlined above.

Claims 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 16 of the instant application, further in view of Abbott.
Claim 17, 19 recites securing via adhesive material which is obvious in view of Abbott outlined above, for motivations similar to that provided for Fortner.
Claim 18 recites a liner which is obvious in view of Abbott, wherein it’s obvious to add a liner as a known structure in a concealer brassiere such as for additional support ([0023] Abbott).

Claims 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Judson and Abbott, as applied to Claims 17-19 of the instant application, further in view of Webster.
Claim 20 recites securing the concealer via stitching which is obvious in view of Webster.

Claims 1,7, 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “A garment comprising…exterior fabric that forms an exterior portion of the garment and structural seams that hold the exterior fabric other sections of the garment; and a disc concealer being secured to an interior portion of the garment without being connected at the structural seams at a position where a reproductive region of a wearer will reside upon the wearer wearing the garment to added a thin extra layer around the interior area of the garment where the reproductive region is intended to reside” which are the same and obvious elements recited in claim 11 of ‘111.  
The remaining elements of Claim 1 can found in Judson.


Claims 2 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1,7, 8 of the instant application, further in view of Fortner.
Claim 2 is obvious in view of Fortner.

Claims 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Weber-Unger.
Remaining elements of Claim 3 is obvious in view of Weber-Unger.

Claims 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Waitz.
Claims 4-6 is obvious in view of Waitz.

Claims 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1,7, 8 of the instant application, further in view of Weber-Unger and Braverman.
Claim 9 is obvious in view of Weber-Unger and Braverman.

Claims 10 and 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 10 of the current application includes “A garment…comprising…exterior fabric that forms an exterior portion of the garment…and a disc concealer being secured…at a position where a reproductive region of a wearer is intended to reside within the garment to added an extra layer to further conceal the reproductive region of the female wearer” which are the same and obvious elements recited in claim 11 of ‘111.  
The remaining elements of Claim 10 can be found in Abbott and Judson as outlined above, wherein it’s obvious to add a liner as a known structure in a concealer brassiere such as for additional support ([0023] Abbott).
Claim 13 is obvious in view of Judson.

Claims 11 and 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Waitz.
Claim 11, 12 is obvious in view of Waitz.

Claims 14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Fortner and Webster.
Claim 14 is obvious in view of Fortner and Webster.

Claims 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Webster.
Claim 15 is obvious in view of Webster.

Claims 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 16 of the current application includes “A method for providing modesty coverage for a wearer with a garment, the method comprising …exterior fabric that forms an exterior portion of the garment…providing a…disc concealer…at a position where a reproductive region of a wearer is intended to reside proximate to the exterior fabric within the garment to add a thin extra layer to further conceal the reproductive region of the female wearer” which are obvious elements over those recited in claim 11 of ‘111.  
The remaining elements of Claim 16 can be found in Judson as outlined above.

Claims 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 16 of the instant application, further in view of Abbott.
Claim 17, 19 recites securing via adhesive material which is obvious in view of Abbott outlined above, for motivations similar to that provided for Fortner.
Claim 18 recites a liner which is obvious in view of Abbott, wherein it’s obvious to add a liner as a known structure in a concealer brassiere such as for additional support ([0023] Abbott).

Claims 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 11 of Application No. 17/326,111, herein ‘111, in view of Judson and Abbott, as applied to Claims 17-19 of the instant application, further in view of Webster.
Claim 20 recites securing the concealer via stitching which is obvious in view of Webster.

Claims 1,7, 8 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 1 of the current application includes “…a disc concealer being secured to an interior portion of the garment without being connected at the structural seams at a position where a reproductive region of a wearer will reside upon the wearer wearing the garment to added a thin extra layer around the interior area of the garment where the reproductive region is intended to reside” which are obvious elements recited in claim 24 of ‘111.  
The rest of Claim 1 can be found in Judson, obvious especially as ‘111 is in the context of a garment and so is Judson.
Claims 7, 8 is obvious in view of Judson.

Claims 2 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Fortner.
Claim 2 is obvious in view of Fortner.

Claims 3 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1, 7, 8 of the instant application, further in view of Claim 32 of ‘111 and Weber-Unger.
Claim 3 includes the disc concealer being circular which is the same as Claim 32 of ‘111.
Remaining elements of Claim 3 is obvious in view of Weber-Unger.

Claims 4-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1,7, 8 of the instant application, further in view of Waitz.
Claims 4-6 is obvious in view of Waitz.

Claims 9 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 1,7, 8 of the instant application, further in view of Weber-Unger and Braverman.
Claim 9 is obvious in view of Weber-Unger and Braverman.

Claims 10 and 13 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim essentially the same elements.  For example, claim 10 of the current application includes “a disc concealer being secured…at a position where a reproductive region of a wearer is intended to reside within the garment to added an extra layer to further conceal the reproductive region of the female wearer” which are obvious elements recited in claim 24 of ‘111.  

Claim 13 is obvious in view of Judson.

Claims 11 and 12 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Waitz.
Claim 11, 12 is obvious in view of Waitz.

Claims 14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Fortner and Webster.
Claim 14 is obvious in view of Fortner and Webster.

Claims 15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of Application No. 17/326,111, herein ‘111, in view of Abbott and Judson, as applied to Claims 10 and 13 of the instant application, further in view of Webster.
Claim 15 is obvious in view of Webster.

Claims 16 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Judson. 
 which are obvious elements over those recited in claim 24 of ‘111.  
The remaining elements of Claim 16 can be found in Judson as outlined above.

Claims 17-19 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Judson, as applied to Claims 16 of the instant application, further in view of Abbott.
Claim 17, 19 recites securing via adhesive material which is obvious in view of Abbott outlined above, for motivations similar to that provided for Fortner.
Claim 18 recites a liner which is obvious in view of Abbott, wherein it’s obvious to add a liner as a known structure in a concealer brassiere such as for additional support ([0023] Abbott).

Claims 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 24 of Application No. 17/326,111, herein ‘111, in view of Judson and Abbott, as applied to Claims 17-19 of the instant application, further in view of Webster.
Claim 20 recites securing the concealer via stitching which is obvious in view of Webster.

Therefore, claims 1-20 are provisionally rejected on the ground of non-statutory obvious-type double patenting as being unpatentable over at least claims 1,11,24, 32 of ‘111.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Klakauskas (USPN 6881123), Mone et al (US Publication 2009/0311943), Thaves (US Publication 2011/0104984), Castellano (USPN 8167678) directed to at least elected embodiment Fig. 4B; Gransberry (US Publication 2009/0130953), Perez (US Publication 2012/0129427) directed to sandwich embodiment; Liguori (US Publication 2018/0334763) directed to nylon and elastane concealer; Hittel et al (USPN 3699971) directed to structural seam; Liu (US Publication 2012/0149278) directed to circular disc concealer; Bruce et al (USPN 8679083) directed to adhesive; Thompson (US Publication 2019/0350276), Brownell et al (USPN 10064437), Barcella (NPL) directed to diameter; Cole (USPN 4557267) directed to thickness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732